            Case 1:18-cv-00438-RP Document 57 Filed 06/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                 x
                                                 :
RYAN KLEBBA, on behalf of himself and            :
others similarly situated,                       :
                                                 :
                      Plaintiff,                 :   Case No. 1:18-cv-00438
                                                 :
       v.                                        :
                                                 :
NETGEAR, INC.,                                   :
                                                 :
                      Defendant.                 :
                                                 x

                                   NOTICE OF SETTLEMENT


       Plaintiff and Defendant notify the Court that they have reached an agreement in principle

to resolve this action. The parties respectfully request that the Court dismiss all pending motions

as moot, vacate all pending deadlines, and provide the parties with 30 days to finalize settlement

documents and file a stipulation of dismissal.
          Case 1:18-cv-00438-RP Document 57 Filed 06/29/20 Page 2 of 2




Dated: June 29, 2020                        Respectfully submitted,

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil
                                            Alexander D. Kruzyk (pro hac vice)
                                            Greenwald Davidson Radbil PLLC
                                            401 Congress Ave., Ste. 1540
                                            Austin, TX 78701
                                            Tel: (512) 803-1578
                                            aradbil@gdrlawfirm.com
                                            akruzyk@gdrlawfirm.com

                                            Counsel for Plaintiff

                                            /s/ Quyen L. Ta
                                            Quyen L. Ta (pro hac vice)
                                            Laura Lively Babashoff (pro hac vice)
                                            King & Spalding LLP
                                            101 Second Street, Suite 2300
                                            San Francisco, CA 94105
                                            Tel: (415) 318-1200
                                            qta@kslaw.com
                                            llively@kslaw.com

                                            Counsel for Defendant

                               CERTIFICATE OF SERVICE

       I certify that on June 29, 2020, I filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil
